UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6350


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDNA GORHAM BEY, a/k/a Ghyllian Bell, a/k/a Edna Gorham,
a/k/a Edna Rosser-El, a/k/a Jateyah Ali, a/k/a Edna Bey,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:06-
cr-00260-RWT-1; 8:11-cv-03238-RWT)


Submitted:   June 13, 2013                 Decided:   June 18, 2013


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edna Gorham Bey, Appellant Pro Se.     Stuart A. Berman, James
Andrew   Crowell,   IV,   Assistant United   States  Attorneys,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Edna Gorham Bey seeks to appeal the district court’s

order denying relief on her 28 U.S.C.A. § 2255 (West Supp. 2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a     certificate     of    appealability.           28     U.S.C.

§ 2253(c)(1)(B) (2006).           A certificate of appealability will not

issue     absent     “a     substantial    showing      of     the    denial     of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable      jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,     537    U.S.    322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                         Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Bey has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability and dismiss the appeal.                           We

dispense     with        oral   argument   because      the     facts     and     legal




                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3